Citation Nr: 1737112	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder and a depressive disorder.


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1972, to include in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


The case was remanded in March 2015 evidentiary development and to conduct a medical examination. All actions ordered by the remand have been accomplished. 

The Board notes that in June 2015, the Veteran's private attorney withdrew her representation in a written statement. The Veteran has continued with his appeal unrepresented.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The probative medical evidence indicates the Veteran does not have a current diagnosis of PTSD.

2. The Veteran's depressive disorder was not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125. The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-V). However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). Here, the Veteran's claim was certified in July 2014 and can therefore be considered under either DSM-IV or DSM-V.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends he currently experiences PTSD from a mortar attack on the U.S. naval installation in Nha Be, Vietnam, where he was stationed as a legal clerk. VA was unable to corroborate any attack on the installation during the time the Veteran was stationed in Vietnam.  

The January 1969 report of medical history for service entrance indicated the Veteran's psychiatric condition was normal. He denied depression, excessive worry, frequent or terrifying nightmares, or nervous trouble. At separation his psychiatric condition was normal. There were no complaints, diagnoses, or treatments for a psychiatric disorder in service.

August 2009 VA treatment records indicate the Veteran reported increased depression since he lost his business the previous month. He reported a history of depression after his 1998 stroke that was treated with medication for three years. The licensed social worker assessed him with adjustment disorder with depressed mood. In September 2009, the Veteran was seen by a staff psychiatrist, diagnosed with major depressive disorder, and prescribed medication.

In October 2009, the Veteran underwent a mental status examination by a licensed psychologist as part of a disability claim. He reported the onset of depression after his stroke. He also reported distressing recurring recollections of his experiences in Vietnam. He reported being exposed to combat on a daily basis and that he was constantly exposed to life-threatening situations. He described persistent avoidance of stimuli associated with the trauma, increased arousal such as hypervigilance, and exaggerated startled responses. The examiner diagnosed the Veteran with major depressive disorder and chronic PTSD based on the Veteran's statements. The Veteran was granted disability benefits based on the residuals of his stroke and his hypertension. 

Private treatment records between October 2008 and June 2010 indicate the Veteran demonstrated anxiety and depression. 

In July 2011, the Veteran was evaluated by a licensed psychologist, who was not treating the Veteran for a psychiatric disorder. He did not review the claims file or any other medical records. At the examination, the Veteran reported he did not have intrusive recollections of the mortar attack and denied flashbacks. He reported avoidance of thoughts, feelings or conversations associated with events, activities, places or people that might arouse recollections of his time in Vietnam. He also reported the onset of depression in 1999, after his 1998 stroke. He denied any suicidal ideation or hallucinations. The psychologist noted the Veteran demonstrated "symptoms of PTSD in the past" and that he continued to have enough difficulties to be diagnosed with the disorder. He stated that the Veteran met the criteria for PTSD in accordance with the DSM-IV, assigned him a GAF score of 50, and also diagnosed him with depressive disorder. 

The Veteran was afforded a VA psychiatric evaluation in August 2016. At the examination, the Veteran reported his PTSD stressor was an indoctrination practice where his fellow service members took him to a massage parlor with the intention of getting him infected with a sexually transmitted disease. He reported he did not re-experience the claimed trauma, and denied flashbacks, hypervigilance, or suicidal ideation. The examiner noted the claimed stressor did not meet the criteria for PTSD. He also reported being "moody," nervous and anxious. The Veteran did not mention the mortar attack as a potential stressor. 

The examiner opined the Veteran's current psychiatric condition was less likely than not incurred in or caused by an in-service injury, event or illness. She opined the Veteran did not demonstrate PTSD in accordance with DSM-V. She noted that the Veteran was previously assessed with PTSD, but stated that he did not "now" meet the criteria for PTSD. She noted that treatment records did not indicate a diagnosis of or treatment for PTSD, and that the Veteran's diagnosed depression was not for trauma-related symptoms. With regards to the Veteran's depression, the examiner opined that there was "no discernible relationship among current symptoms and the reported stressor," or that depression first manifested in service.

The Veteran does not consistently demonstrate PTSD that can be service-connected. According to the August 2016 examiner, the Veteran does not meet the criteria for PTSD. The Veteran has reported PTSD symptoms during the appellate period to two isolated examiners, but his medical treatment records do not show complaints of, treatment for, or diagnosis of PTSD. Without a current diagnosis of a disability, there can be no claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225.

In addition, his depression symptoms do not demonstrate any relationship to his active service. The Veteran reported his depression began after his stroke, which was resolved with medication, and his most recent recurrence has been linked to his financial hardships after losing his business. Since there is no probative medical evidence indicating he has a current diagnosis of PTSD or linking his depression to his active service, the claim for service connection for an acquired psychiatric disorder is denied.




ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


